                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS



DARRELL PEOPLES,

                      Plaintiff,

v.                                                                   Case No. 18-1010-JWB

WICHITA STATE UNIVERSITY,

                      Defendant.


                               MEMORANDUM AND ORDER

        This action alleging employment discrimination was filed pro se by Plaintiff on January

8, 2018. (Doc. 1.) On August 31, 2019, Defendant filed a suggestion of death asserting that

Plaintiff Darrell Peoples had died. (Doc. 107.) A return of service was subsequently filed showing

Defendant had caused personal service of a summons on Floria Clark (Plaintiff’s mother), on

September 4, 2019. (Doc. 108.)

       Rule 25 provides in part that if a party dies and the claim is not extinguished, the court may

order substitution of the proper party, and a motion for substitution may be made by any party or

by the decedent’s successor or representative. Fed. R. Civ. P. 25(a)(1). “If the motion is not made

within 90 days after service of a statement noting the death, the action by or against the decedent

must be dismissed.” Id.

       The court finds that no motion for substitution has been made within 90 days after service

of a statement noting Plaintiff’s death. Pursuant to Fed. R. Civ. P. 25(a)(1), the action is hereby

DISMISSED WITHOUT PREJUDICE. The pending motions (Docs. 87, 94, 95, 96, 97, 98, 99)

are DENIED as moot.
IT IS SO ORDERED this 11th day of December, 2019.



                                       _____s/ John W. Broomes__________
                                       JOHN W. BROOMES
                                       UNITED STATES DISTRICT JUDGE




                                   2
